This opinion is subject to administrative correction before final disposition.




                                Before
                   KING, LAWRENCE, and STEWART
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Danarro K. CHAMBERS
           Hospital Corpsman Third Class (E-4), U.S. Navy
                            Appellant

                             No. 201900339

                           Decided: 29 May 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                              Ryan J. Stormer

 Sentence adjudged 2 October 2019 by a special court-martial convened
 at Naval Station Great Lakes, Illinois, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
 confinement for six months, and a bad-conduct discharge.

                          For Appellant:
       Lieutenant Commander Jacqueline M. Leonard, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
             United States v. Chambers, NMCCA No. 201900339
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59, 66, Uniform Code of Military Justice, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2